In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-19-00205-CV
                              __________________

       IN RE COMMITMENT OF STEPHEN PAUL BORDAGES
__________________________________________________________________

                On Appeal from the 136th District Court
                       Jefferson County, Texas
                       Trial Cause No. 1003-Y
__________________________________________________________________

                          MEMORANDUM OPINION

      The State of Texas filed a petition to commit Stephen Paul Bordages as a

sexually violent predator. See Tex. Health & Safety Code Ann. § 841.001-.153 (SVP

statute). A jury found that Bordages is a sexually violent predator. The trial court

rendered a final judgment and order of civil commitment, and Bordages appealed.

In issues one and two, Bordages challenges the legal and factual sufficiency of the

evidence supporting the jury’s finding. In issue three, Bordages argues that he is

entitled to a new trial because the State’s expert witnesses’ opinions that he has a

behavioral abnormality were based on an improper legal definition. We affirm the

trial court’s judgment and order of civil commitment.


                                         1
                                   The Evidence

      Dr. Antoinette McGarrahan, a psychologist specializing in forensic

psychology and neuropsychology, testified that after reviewing all the records and

interviewing Bordages, she determined that Bordages suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

McGarrahan testified that Bordages is sexually deviant and has repeatedly engaged

in sexually deviant, abhorrent behavior for many years, and she explained that

despite treatment and punishment efforts, Bordages’s sexual deviancy has persisted.

McGarrahan also testified that in 1987, Bordages sustained a traumatic brain injury

in a motor vehicle accident, which led him to be sexually impulsive. According to

McGarrahan, based on actuarial instruments, Bordages was at a high risk to reoffend.

      McGarrahan explained that in forming her opinion she relied upon Bordages’s

convictions and allegations of other sexual offenses, as well as her finding that

Bordages is sexually deviant. McGarrahan testified that Bordages had been

convicted of animal cruelty, burglary of a habitation with intent to commit assault

and indecency with a child by exposure, attempted sexual assault of a child,

indecency with a child by contact, indecent exposure, and attempted aggravated

kidnapping with intent to commit a sexual assault. McGarrahan explained that

Bordages also received deferred adjudication for failing to comply with sex offender

registration, and Bordages failed to complete sex offender treatment because he

                                         2
denied responsibility for his offenses. McGarrahan testified that while on probation,

Bordages committed the offense of attempted aggravated kidnapping, for which he

is currently incarcerated.

      McGarrahan testified that she diagnosed Bordages with exhibitionistic

disorder, paraphilia, frotteuristic paraphilia, and unspecified paraphilia. McGarrahan

explained that paraphilias are congenital or acquired chronic conditions that affect a

person’s emotional or volitional capacity and that can predispose a person to commit

a predatory act of sexual violence. McGarrahan testified that Bordages is still

sexually deviant, and although Bordages may meet the criteria for a mild

neurocognitive disorder, McGarrahan testified that Bordages’s brain injury is more

of an excuse for this behavior. According to McGarrahan, if Bordages does have a

neurocognitive disorder that causes his sexual acting out, he would still have an

acquired condition that affects his emotional or volitional capacity and predisposes

him to commit a predatory act of sexual violence. McGarrahan explained that

Bordages has a behavioral abnormality whether he is sexually offending because of

a paraphilia, a brain injury, or a combination of both, and based on Bordages’s

medical history, traditional treatment modalities for his brain injury have failed.

McGarrahan further testified that, although Bordages does not have an anti-social

personality disorder, he does have antisocial attitudes, beliefs, and behaviors.




                                          3
      McGarrahan identified risk factors that make Bordages more likely to engage

in sexually violent behavior, including sexual preoccupation, lack of an emotionally

intimate adult relationship, lack of anger management skills, denial and victim

stance, persistence after punishment, exhibitionism, antisocial attitude, and

psychopathic personality traits, as well as a victim pool ranging from toddler to older

adults and including males, females, and strangers. McGarrahan testified that

Bordages offended against non-consenting underage individuals despite being

married and having access to an age appropriate consenting partner, and it was

significant that Bordages committed offenses spanning from young adulthood until

his late forties, when risk typically declines. According to McGarrahan, Bordages’s

offenses are evidence that his emotional and volitional capacity have been affected

and that he is unable to control his emotions, urges, and desires.

      McGarrahan also considered Bordages’s disciplinary history during his

periods of incarceration, which indicates that Bordages engaged in sexual

misconduct by masturbating in public and was accused of assaulting an officer.

McGarrahan testified that during his current incarceration, Bordages was disciplined

for attempting to establish an inappropriate relationship with a prison guard, and

McGarrahan explained that Bordages’s misconduct during prison is evidence that

his emotional and volitional capacities have been affected. According to

McGarrahan, being incarcerated has not stopped Bordages’s offending behavior and

                                          4
medication has not helped Bordages control his sexual impulses. McGarrahan

testified that Bordages is a menace to the health and safety of another person because

his conditions are chronic and untreated, and Bordages has shown no ability to

control his behaviors.

      McGarrahan also testified that Bordages’s score on the PCL-R or the Hare

Psychopathy Checklist-Revised showed that he had a moderate degree of

psychopathic characteristics, and McGarrahan explained that a person need not be a

psychopath to have a behavioral abnormality. Additionally, McGarrahan testified

that Bordages’s actuarial scores placed him at a high risk to reoffend in a sexual

manner, and Bordages has not had sex offender treatment because he claims he does

not need it. McGarrahan testified that Bordages is seven times more likely to

reoffend than a typical sex offender, placing Bordages in the 99th percentile.

According to McGarrahan, Bordages suffers from a behavioral abnormality and falls

into a small but extremely dangerous group of sex offenders who are not amenable

to traditional treatment modalities.

      Psychiatrist Dr. Sheri Gaines testified that she evaluated Bordages and relied

upon principles of psychiatry in doing so. Gaines explained that the standard

methodology involves a face-to-face interview, as well as reviewing police and

prison records, victim statements, depositions, reports of other experts, and other

ancillary information. Gaines testified that she interviewed Bordages for

                                          5
approximately three hours and reviewed the records from McGarrahan, as well as

Bordages’s deposition. Gaines opined that, based on her education, training,

experience, and methodology, Bordages suffers from a behavioral abnormality that

makes him likely to engage in a predatory act of sexual violence.

      According to Gaines, the main reasons for her findings were Bordages’s risk

factors of sexual deviance, the ages of the nonconsenting victims, the length of time

he has offended, and his current inability to control his sexual behavior in prison.

Gaines explained that the facts and data surrounding Bordages’s sexual convictions

and unadjudicated offenses also constitute risk factors and helped her to formulate

her opinion about whether Bordages is likely to reoffend. Gaines testified that other

risk factors included the fact that Bordages reoffended after receiving sex offender

treatment and being punished, as well as stranger victims, number of victims, victim

stance, denial, lack of insight, and lack of empathy. In addition, Gaines testified that

Bordages had psychopathic traits, including grandiosity, parasitic lifestyle,

superficial charm, and lying. Gaines also testified that Bordages had received

disciplinary cases in prison for public masturbation and propositioning.

      Gaines explained that she diagnosed Bordages with exhibitionist disorder and

adult sexual abuse by a non-spouse or non-partner. Gaines testified that based on her

review of the records, Bordages uses his brain injury as an excuse, bringing it up

whenever he faces a consequence for his bad behavior. According to Gaines, the

                                           6
clinical presentation concerning Bordages’s brain injury was inconsistent, and while

brain injuries can affect a person’s sexual urges, the offenses for which Bordages

was convicted were not described as impulsive. Gaines explained that while

Bordages could have a neurocognitive disorder due to his brain injury, the records

show that Bordages received traditional treatment modalities for his brain injury,

and those traditional treatments were obviously unsuccessful because Bordages

continued to offend.

      Gaines identified positive or protective factors that might decrease Bordages’s

risk of reoffending, including family support, education level, and participation in

prison programs, but Gaines explained that those factors do not change her opinion

that Bordages suffers from a behavioral abnormality that makes him likely to engage

in a predatory act of sexual violence. According to Gaines, the evidence shows that

Bordages has a congenital or acquired condition that has affected his emotional or

volitional capacity and that he is a menace to the health and safety of others.

      Bordages testified that he is currently incarcerated for attempted aggravated

kidnaping and that he was on probation for failing to comply with sex offender

registration when he committed the offense. Bordages testified that he committed

his first sexual offense in April 2004, but he denied the allegations and claimed it

was consensual. Bordages testified that in June 2004, he was charged with

committing his second sexual offenses, indecency with a child by contact and

                                          7
attempted sexual assault of a child, but he denied committing the offenses,

explaining that he pleaded guilty on the advice of counsel. Bordages also denied the

allegations regarding his 2014 conviction for indecent exposure as well as other

allegations of inappropriate sexual behavior.

      Bordages admitted that while in prison, he had received disciplinary cases that

involved sexual misconduct. Bordages testified that during his incarceration, he

received disciplinary cases for masturbating in public and attempting to establish an

inappropriate relationship with a correctional officer, but he claimed the allegations

were false. Bordages also testified that he suffered a brain injury in 1987 that affected

his short-term memory and caused depression, but he denied that the injury caused

him to have any impulse or behavioral control issues. Bordages explained that he

takes medication for his mood swings and that he was taking the medication when

he allegedly committed the offense for which he is currently incarcerated. According

to Bordages, he is not a sex offender, and he was falsely accused of committing the

sexual offenses of which he was convicted. Bordages explained that he did not

complete sex offender treatment, and he was charged with committing another

sexually violent offense after having attended three or four months of sex offender

treatment. According to Bordages, he requested sex offender treatment during his

current incarceration, but he did not receive a response.




                                           8
      Psychologist Dr. Marisa Mauro testified that she met Bordages for

approximately five hours. Mauro testified that after reviewing all the records and

interviewing Bordages, she determined that Bordages does not suffer from a

behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence. Mauro explained that she determined that Bordages has an exhibitionist

disorder and a neurocognitive disorder due to his traumatic brain injury that causes

his sexual behavior, and because there are appropriate treatment modalities to treat

his particular condition, Bordages does not fall in the small but extremely dangerous

group of sexually violent predators that the SVP statute seeks to identify. According

to Mauro, Bordages’s sexual preoccupation and inappropriate sexual behaviors are

consistent with a traumatic brain injury, and sex offender treatment is not a typical

treatment for a traumatic brain injury. Mauro testified that Bordages does not have

a behavioral abnormality as defined in the SVP statute, because Bordages’s

neurocognitive disorder can be controlled through treatment with a neurologist,

psychiatrist, and a psychologist, combined with medication and possible

rehabilitation.

      Mauro also testified that Bordages’s score on the PCL-R or the Hare

Psychopathy Checklist-Revised showed that he falls within the range designated as

mixed psychopathic features, but Mauro opined that Bordages is not a psychopath.

Additionally, Mauro testified that although she used actuarial instruments in

                                         9
conducting Bordages’s evaluation, which showed that Bordages is at a moderate to

high risk of reoffending sexually, Mauro did not place much emphasis on the results

because she did not find Bordages to be a person meant to be identified by the SVP

statute. According to Mauro, Bordages has family support to help him obtain

treatment and provide him with stability. However, Mauro also testified that

Bordages had reoffended after receiving neuro-rehabilitation and medication

therapy and that there was no guarantee that Bordages would receive the treatments

she had suggested.

                                     Analysis

      In issues one and two, Bordages argues that the evidence is legally and

factually insufficient to support the jury’s finding that he has a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence.

According to Bordages, the State’s experts’ opinions cannot support the verdict,

because the evidence upon which the opinions are based proves that Bordages is not

an “extremely dangerous” sex offender who has a “serious difficulty controlling

[his] behavior.”

      In an SVP civil commitment proceeding, the State bears the burden to prove

beyond a reasonable doubt that the respondent is a sexually violent predator. See

Tex. Health & Safety Code Ann. § 841.062; In re Commitment of Morales, 98
S.W.3d 288, 291 (Tex. App.—Beaumont 2003, pet. denied). A person is a sexually

                                        10
violent predator if the person “is a repeat sexually violent offender[] and []suffers

from a behavioral abnormality that makes the person likely to engage in a predatory

act of sexual violence.” Tex. Health & Safety Code Ann. § 841.003(a). A behavioral

abnormality is “a congenital or acquired condition that, by affecting a person’s

emotional or volitional capacity, predisposes the person to commit a sexually violent

offense, to the extent that the person becomes a menace to the health and safety of

another person.” Id. § 841.002(2).

       Under a legal sufficiency review, we assess all the evidence in the light most

favorable to the verdict to determine whether a rational trier of fact could find,

beyond a reasonable doubt, the elements required for commitment under the SVP

statute. In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—Beaumont

2002, pet. denied). It is the factfinder’s responsibility to resolve conflicts in the

testimony, weigh the evidence, and draw reasonable inferences from basic facts to

ultimate facts. Id. at 887. Under a factual sufficiency review, we weigh the evidence

to determine “whether a verdict that is supported by legally sufficient evidence

nevertheless reflects a risk of injustice that would compel ordering a new trial.” In

re Commitment of Day, 342 S.W.3d 193, 213 (Tex. App.—Beaumont 2011, pet.

denied).

      As discussed above, Bordages testified regarding his convictions for burglary

of a habitation with intent to commit sexual assault, indecency with a child by

                                         11
exposure, attempted sexual assault of a child, indecency with a child by contact,

attempted aggravated kidnapping with intent to commit a sexual assault, and

indecent exposure, and that he received disciplinary cases involving sexual

misconduct during his incarceration. McGarrahan opined that Bordages suffers from

a behavioral abnormality that makes him likely to engage in a predatory act of sexual

violence. McGarrahan testified that Bordages is sexually deviant and that his

deviancy has persisted despite treatment and punishment efforts, and he has a high

risk of reoffending. McGarrahan testified that Bordages has a behavioral

abnormality whether he is sexually offending because of a paraphilia, a brain injury,

or a combination of both, and that his medical history shows that traditional

treatment modalities for his brain injury have failed.

      The jury also heard Gaines testify that Bordages suffers from a behavioral

abnormality that predisposes him to engage in a predatory act of sexual violence,

and the main reasons for her findings were Bordages’s risk factors of sexual

deviance, the ages of the victims, the length of time he has offended, and his current

inability to control his sexual behavior in prison. Gaines testified that the clinical

presentation concerning Bordages’s brain injury was inconsistent, and that Bordages

uses his brain injury as an excuse. The jury heard Gaines’s testimony that Bordages

could have a neurocognitive disorder due to his brain injury, but the records show




                                         12
that Bordages received traditional treatment modalities and that they were

unsuccessful.

       The jury also considered Mauro’s testimony that she determined that

Bordages does not suffer from a behavioral abnormality that makes him likely to

engage in a predatory act of sexual violence, and that Bordages has a neurocognitive

disorder due to his traumatic brain injury that causes his sexual behavior, which can

be treated with appropriate treatment modalities. Mauro testified that Bordages is at

a moderate to high risk of reoffending sexually but does not fall in the small but

extremely dangerous group of sexually violent predators that the SVP statute seeks

to identify.

       The jury had sufficient evidence from which to infer Bordages’s current

dangerousness. See In re Commitment of Wilson, No. 09-08-00043-CV, 2009 WL
2616921, at *5 (Tex. App.—Beaumont Aug. 27, 2009, no pet.) (mem. op.). As the

sole judge of the weight and credibility of the evidence, the jury could reasonably

conclude that Bordages suffers from a behavioral abnormality that makes him likely

to engage in a predatory act of sexual violence. See In re Commitment of Lowe, No.

09-14-00098-CV, 2014 WL 4363624, at *2 (Tex. App.—Beaumont Sept. 4, 2014,

no pet.) (mem. op.); see also Wilson, 2009 WL 2616921, at *5; Mullens, 92 S.W.3d

at 887. Viewing the evidence in the light most favorable to the verdict, a rational

jury could have found, beyond a reasonable doubt, that Bordages is a sexually

                                         13
violent predator. See Tex. Health & Safety Code Ann. § 841.062(a); Mullens, 92
S.W.3d at 885. We conclude that the jury’s verdict is supported by legally sufficient

evidence. We overrule issue one.

      In issue two, Bordages argues that the evidence is factually insufficient to

support the jury’s finding. According to Bordages, the evidence is too meager to

support a finding that he is an “extremely dangerous” or “worst of the worst” sex

offender. Bordages relies primarily on In re Commitment of Stoddard, 601 S.W.3d
879 (Tex. App.—Fort Worth 2019, pet. granted), in which the Fort Worth Court of

Appeals reversed the jury’s verdict finding Stoddard to be a sexually violent

predator. See Stoddard, 601 S.W.3d at 891. The Fort Worth Court concluded that

the evidence was factually insufficient to prove that Stoddard is a member of a small

group of extremely dangerous sex offenders for which civil commitment is

warranted. Id. at 891-92, 897-98.

      The record shows that the criteria and definitions necessary to support a civil

commitment under the SVP statute were submitted to the jury and correctly

described the severity of the behavioral abnormality and the severity of the danger

that must be present to subject the person to civil commitment. See In re Commitment

of Almaguer, 117 S.W.3d 500, 505 (Tex. App.—Beaumont 2003, pet. denied); In re

Commitment of Wirfs, No. 09-19-00007-CV, 2020 WL 1879473, at *6 (Tex. App.—

Beaumont April 16, 2020, no pet.) (mem. op.). As previously discussed, in

                                         14
conducting a factual sufficiency review, our task is to consider all the evidence

presented and then weigh the evidence to determine whether a verdict that is

supported by legally sufficient evidence nevertheless reflects a risk of injustice that

compels ordering a new trial. See Day, 342 S.W.3d at 213. Thus, comparing facts

from this case to other SVP cases deviates from our task in a factual sufficiency

review. See Wirfs, 2020 WL 1879473, at *6. Having weighed all the evidence in the

record, we conclude that the jury could have found, beyond a reasonable doubt, that

Bordages was a repeat sexually violent offender who suffers from a behavioral

abnormality that makes him likely to engage in a predatory act of sexual violence,

and that there is no injustice in the jury’s verdict that would require a new trial. See

Day, 342 S.W.3d at 213. Because the evidence is factually sufficient, we overrule

issue two.

      In issue three, Bordages complains that McGarrahan’s and Gaines’s opinions

that he has a behavioral abnormality are based on an incorrect definition of

“behavioral abnormality.” Bordages complains that the record reflects that

McGarrahan and Gaines incorrectly believed that the legislative findings in section

841.001 only apply to “extremely dangerous” sex offenders and not to a “behavioral

abnormality” determination. See Tex. Health & Safety Code Ann. § 841.001 (stating

that sexually violent predators have a behavioral abnormality that is not amenable to

traditional mental illness treatment modalities). The record shows that after hearing

                                          15
the parties’ arguments, the trial court allowed the experts to reference section

841.001 on the legislative findings, and the trial court stated that the jury could

consider whether Bordages was amenable to traditional treatment modalities in

determining whether Bordages suffers from a behavioral abnormality. See In re

Commitment of Nicholson, No. 09-13-00498-CV, 2014 WL 4460417, at *4 (Tex.

App.—Beaumont Sept. 11, 2014, no pet.) (mem. op).

      McGarrahan testified that Bordages suffers from a behavioral abnormality and

falls into a small but extremely dangerous group of sex offenders who are not

amenable to traditional treatment modalities. Gaines testified that Bordages suffers

from a behavioral abnormality, and that the traditional treatment modalities that

Bordages received for his brain injury were unsuccessful. We conclude that

Bordages offers no support from the record for his argument that McGarrahan or

Gaines used an incorrect definition of “behavioral abnormality.” Additionally,

because the SVP statute does not include any reference to treatment modalities or

the inappropriateness of traditional mental health treatment modalities in its

definition of “behavioral abnormality,” Bordages fails to offer sufficient argument

and authority to explain how McGarrahan’s and Gaines’s definitions of “behavioral

abnormality” materially differ from the definition in section 841.002(2). See In re

Commitment of Williams, 539 S.W.3d 429, 439 (Tex. App.—Houston [1st Dist.]

2017, no pet.); see also Tex. Health & Safety Code Ann. § 841.002(2). Because

                                        16
Bordages’s brief fails to provide appropriate citations to authorities and the record

in support of his argument, we overrule Bordages’s third issue as inadequately

briefed. See Tex. R. App. P. 38.1(i); In re Commitment of Woods, No. 02-19-00155-

CV, 2020 WL 3969958, at *13 (Tex. App.—Fort Worth June 11, 2020, pet. denied)

(mem. op.). Having overruled each of Bordages’s issues, we affirm the trial court’s

judgment and order of civil commitment.

      AFFIRMED.

                                                    _________________________
                                                       STEVE McKEITHEN
                                                           Chief Justice



Submitted on May 18, 2020
Opinion Delivered December 17, 2020

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                         17